EXHIBIT 13 EDAC Technologies Corporation Annual Report To Our Shareholders: We have always believed that the path to success is traversed through a series of deliberate steps, and that to accomplish each step involves a combination of vision, long-term planning, setting objectives and execution. Our accomplishments in 2011 are the direct result of the important strategic steps we took beginning in 2009. § Our progress is reflected in the 19% increase in our fiscal 2011 sales, which reached a record $86.6 million, while net income rose to $3.6 million, or $0.68 per diluted share, from $845,000, or $0.17 per diluted share, in fiscal 2010. § Sales increased in every product line.EDAC AERO sales rose by $7.8 million or 16% reflecting increased shipments on programs developed in prior years, as we continued to diversify our range of products and customer base.APEX Machine Tool sales increased by $3.4 million or 20% reflecting the beginning of a transition from its traditional tool and die making to the production of more complex parts.EDAC Machinery sales increased by $2.4 million or 40% due to the addition of complete precision grinders with our acquisition of Accura in 2010 as well as continued demand for our spindle products. § Our operating profit rose to a record $6.4 million, representing an increase of $4.6 million or 264% over operating profit for 2010.The higher sales level in 2011 resulted in better cost absorption.We also benefitted from increased productivity and efficiency gains company-wide due to our initial migration to lean manufacturing, as well as more cost-effective manufacturing of parts for a specific program in the second half of 2010. § Cash generated from operations was $6.2 million in 2011 compared to a use of cash in operations of $0.4 million in 2010.Total debt decreased to $16.6 million from $19.0 million at year-end 2011.The outstanding balances on our lines of credit decreased by $2.8 million, from $4.8 million to $2.0 million.We have also negotiated an increase in our revolving line of credit to $12 million. § Our investment in machinery and equipment increased by $769,000 from 2010 to $3.7 million, consisting of machining centers for our EDAC AERO and APEX product lines. § Our sales backlog reached a record $252.1 million at the end of 2011 compared with $138.3 million at year-end 2010, an increase of $113.8 million or 82%.The largest part of this increase came from long-term agreements (LTAs) with a leading European engine manufacturer.We won a total of $92 million of new LTAs in 2011. Currently we produce jet engine parts for two of Pratt & Whitney’s emerging programs, including the Geared Turbofan (GTF) family used in the Airbus A320Neo and its F135 Joint Strike Fighter engine. We also produce components for several other engine platforms including the GenX for the Boeing 787, LEAP-X for new Boeing 737, Advent for military programs, GE90 for the Boeing 777, and V2500 for a European manufacturer.In 2012 we are ramping up production of jet engine components for the long-term agreements received from a leading European engine manufacturer.Additionally, we see solid customer demand continuing in our industrial product lines. In February 2012 we announced an agreement to purchase a 181,000 square foot facility in Plainville, Connecticut, to consolidate four of our operations into one building.The facility will give us a larger, more flexible and more cost-efficient platform for growth. It also will relieve current capacity constraints and allow us to add state-of-the-art manufacturing equipment to support both our record backlog and future opportunities with our leading aerospace and industrial customers. The combination of expanded production capacity and greater cost effectiveness is essential to our plan to drive further profitable growth. Having advanced, state-of-the-art machinery is one of our competitive advantages for winning new orders and also essential to improving production efficiency and capacity.In 2012, we plan to increase our investment in machinery and equipment to $6.3 million. While our results have improved organically, we continue to seek strategic opportunities through acquisition.We looked at several good companies in 2011, but as I have said before, we will only pursue opportunities that we believe will strategically complement our business and increase value to our shareholders. Every member of our organization is committed to success at EDAC.We expect the best out of ourselves including our Board, management, machine operators, engineers, customer contact and all support personnel.The desire to succeed demonstrated by everyone at EDAC is the foundation for our success.We remain committed to achieving further progress and profitable growth and to delivering additional value to our shareholders. Sincerely yours, /s/Dominick A. Pagano Dominick A. Pagano President and Chief Executive Officer EDAC Technologies: Organization and Mission EDAC Technologies Corporation (“EDAC” or “the Company”), founded in 1946, is a diversified public corporation that designs, manufactures and services precision components for aerospace and industrial applications. EDAC operates as one company offering three major product lines: EDAC AERO, Apex Machine Tool and EDAC Machinery. The Company’s manufacturing services to the aerospace sector, represented by its EDAC AERO product line, include the design, manufacture and servicing of components for commercial and military aircraft, in such areas as jet engine parts, special tooling, equipment, gauges and components used in the manufacture, assembly and inspection of jet engines and other aircraft systems. EDAC expanded its products and services to the aerospace sector with the acquisition on May 27, 2009, of certain assets of MTU Aero Engines North America Inc.’s (“MTU”) manufacturing Business Unit (“AERO”). AERO primarily manufactures rotating components, such as disks, rings and shafts, for the aerospace industry. Consistent with the Company’s long-term strategic plans of achieving growth both organically and through targeted acquisitions, the AERO transaction added complementary product lines, expanded EDAC’s customer base, and contributed to the diversification of its core aerospace business into adjacent markets. The Company’s aerospace operations are combined into a single product line to better serve customers, align resources and simplify market positioning. The combined product line, renamed EDAC AERO, includes the Company’s Precision Aerospace, AERO and Aero Engine Component Repair product lines. EDAC AERO produces low pressure turbine cases, hubs, rings, disks and other complex, close tolerance components for all major aircraft engine and ground turbine manufacturers. This product line specializes in turnings and 4 and 5 axis milling of difficult-to-machine alloys such as waspalloy, hastalloy, inconnel, titanium, high nickel alloys, aluminum and stainless steels. Its products also include rotating components, such as disks, rings and shafts.Precision assembly services include assembly of jet engine sync rings, aircraft welding and riveting, post-assembly machining and sutton barrel finishing.EDAC AERO also includes the business of Aero Engine Component Repair, which is engaged in precision machining for the maintenance and repair of selected components in the aircraft engine industry.Geographic markets include the U.S., Canada, Mexico, Europe and Asia, although most of this product line’s sales come from the United States. The Company serves industrial customers through its Apex Machine Tool and EDAC Machinery product lines. Apex Machine Tool designs and manufactures highly sophisticated fixtures, precision gauges, close tolerance plastic injection molds and precision component molds for composite parts and specialized machinery.A unique combination of highly skilled toolmakers and machinists and leading edge technology has enabled Apex to provide exacting quality to customers who require tolerances to +/- .0001 inches.Geographic markets include the U.S., Canada and Europe, although almost all sales come from the United States. EDAC Machinery designs, manufactures and repairs all types of precision rolling element bearing spindles including hydrostatic and other precision rotary devices.Custom spindles are completely assembled in a Class 10,000 Clean Room and are built to suit any manufacturing application up to 100 horsepower and speeds in excess of 100,000 revolutions per minute.Machinery’s repair service can recondition all brands of precision rolling element spindles, domestic or foreign. The Company also manufactures and services precision grinders as a part of its Machinery product line. The Machinery product line serves a variety of customers: machine tool manufacturers, special machine tool builders and integrators, industrial end-users, and powertrain machinery manufacturers and end-users.Geographic markets include the U.S., Canada, Mexico, Europe and Asia, although sales come primarily from the United States. EDAC is AS9100:2004 and ISO 14001:2004 Certified.EDAC Machinery is AS9100:2008 Certified. Mission The mission of EDAC is to be the company of choice for customers, shareholders, employees and the community at large. We believe that this can be achieved by being flexible and responsive, providing customers with benchmark quality, service and value, providing shareholders superior return on their investment, developing a world class working environment for employee health, safety, security and career growth, and acting as a good corporate citizen through support of the local community and charities. EDAC’s long-term strategy to enhance shareholder value is based on pursuing profitable growth both organically and through selected acquisitions. This strategy is intended to expand the Company’s range of products and services, increase its business with existing customers, and add new customer relationships. MARKETING AND COMPETITION EDAC designs, manufactures and services tooling, fixtures, molds, jet engine components and machine spindles, satisfying the highest precision requirements of some of the most exacting customers in the world.This high skill level has been developed through more than 50 years of involvement with the aerospace industry.In the aerospace market, EDAC has been actively pursuing qualification as a supplier of products to the military.Beyond aerospace, EDAC continues to expand its manufacturing services to a broad base of industrial customers. Most of the competition for design, manufacturing and service in precision machining and machine tools comes from independent firms, many of which are smaller than EDAC. This point of difference often gives us an advantage in that we can bring a broader spectrum of support to customers who are constantly looking for ways to consolidate their vendor base. We also compete against the in-house manufacturing and service capabilities of larger customers. We believe that the trend of these large manufacturers is to outsource activities beyond their core competencies, which presents us with opportunities. The market for our products and precision machining capabilities continues to change with the development of more sophisticated use of business-to-business tools on the internet. We are actively involved in securing new business leads through the web and have participated in internet auctions and research for quoting opportunities. Moreover, the sales and marketing team at EDAC has developed an updated website (www.edactechnologies.com) with interactive tools to make it easier for customers to do business with us. EDAC’s competitive advantage is enhanced not only by the extra level of expertise gained through our experience in the aerospace industry, but also by our ability to provide customers with high quality, high precision, and quick turnaround support, from design to delivery. We believe that this comprehensive end-to-end service capability sets us apart.It is also indicative of our commitment to seek continuous improvement and utilization of the latest technology.Such commitment, we believe, will boost our productivity and make us ready to respond effectively to the increasing price pressure in a very competitive marketplace. To maintain and strengthen its competitive position, EDAC will continue to invest in improvements to its capacity to provide advanced in-house design and engineering capabilities, and facilities equipped with the latest enabling machine tools and manufacturing technologies. MARKET INFORMATION The Company's Common Stock trades on The Nasdaq Capital Market under the symbol: “EDAC”. High and low sales prices per share during each fiscal quarter of the past two fiscal years were as follows: High Low High Low First Quarter $ Second Quarter Third Quarter Fourth Quarter The information provided above reflects inter-dealer prices, without retail mark-ups, markdowns or commissions and may not represent actual transactions. The approximate number of shareholders of record plus beneficial shareholders of the Company's Common Stock at March 1, 2012 was 1,358. The Company has never paid cash dividends. The Company must obtain approval from its primary lender prior to paying any cash dividends (See Note D to the Consolidated Financial Statements and Management’s Discussion and Analysis of Financial Condition and Results of Operations included elsewhere in this report). Shareholder Return Performance Graph The following performance graph compares the five year cumulative total shareholder return from investing $100 on December 30, 2006 in the Company's Common Stock to (i) the Total Return Index for The Nasdaq Stock Market (U.S. Companies) (the “Nasdaq (US) Index”) and (ii) the Total Return Index for Nasdaq Trucking and Transportation Stocks (the “Nasdaq Transportation Index”). Comparison of Five-Year Cumulative Total Return of EDAC Common Stock, Nasdaq (US) Index and Nasdaq Transportation Index SELECTED FINANCIAL INFORMATION The following selected financial information for each of the two most recent fiscal years has been derived from the Company’s audited financial statements. The following data is qualified by reference to and should be read in conjunction with the Company’s audited financial statements and notes thereto and “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” The Company operates on a fiscal year basis.The Company’s fiscal year is a 52 or 53-week period ending on the Saturday closest to December 31. The 2011 fiscal year was a 52-week year. SELECTED STATEMENT OF INCOME DATA (In thousands, except per share data) Sales $ $ Net income $ $ Earnings per common share: Basic $ $ Diluted $ $ SELECTED BALANCE SHEET DATA (In thousands) Current assets $ $ Total assets Current liabilities Working capital Long-term liabilities Shareholders’ equity MANAGEMENTS’ DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (in thousands) RESULTS OF OPERATIONS The following discussion should be read in conjunction with the Consolidated Financial Statements of the Company and related notes thereto. Sales to the Company’s principal markets are as follows: Aerospace customers $ $ Other Total $ $ Sales by product line are as follows: EDAC Aero $ $ Apex Machine Tool EDAC Machinery Total $ $ 2011 vs. 2010 Sales The Company’s sales increased $13,575 or 18.6%, from $73,058 in 2010 to $86,633 in 2011.Sales to aerospace customers increased $11,383, or 20.1% from 2010 to 2011, due to increased shipments to our major aircraft engine manufacturing customers.Sales to non-aerospace customers increased $2,192 or 13.3% from 2010 to 2011, due to increased sales in all product lines.As of December 31, 2011, sales backlog was approximately $252,100, compared to approximately $138,300 at January 1, 2011.The sales backlog increase is primarily due to the increased orders in the EDAC Aero product line. The Company presently expects to complete approximately $71,000 of the December 31, 2011 backlog during the 2012 fiscal year. Sales for the EDAC Aero product line increased $7,757, or 15.5%, from $50,161 in 2010 to $57,918 in 2011.The increase was due primarily to increased shipments to our major aircraft engine manufacturing customers.The Company’s sales backlog for EDAC Aero increased from $128,617 at January 1, 2011 to $242,780 at December 31, 2011. Sales for the Apex Machine Tool product line increased $3,443, or 20.2%, from $17,009 in 2010 to $20,452 in 2011.Sales backlog for the Apex Machine Tool product line increased from $7,124 at January 1, 2011 to $7,764 at December 31, 2011.The Company believes, based on indications from its customers, that demand for the Apex product line will improve slightly for 2012. Sales for the EDAC Machinery product line increased $2,375, or 40.3% from $5,888 in 2010 to $8,263 in 2011.The Company believes, based on indications from its customers, that demand for spindles and SNI grinders will hold or slightly improve for 2012. Cost of Sales Cost of sales as a percentage of sales decreased in 2011 to 83.4% from 89.1% in 2010.This decrease was primarily due to the sales levels increasing in all product lines more significantly than manufacturing costs due to the MANAGEMENTS’ DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (in thousands) fixed element or semi-variable element of certain manufacturing costs.The decrease was also due to significant development costs incurred in 2010 on an emerging program of aerospace parts. Selling, General and Administrative Expenses Selling, general and administrative expenses were $7,991 in 2011, representing an increase of $1,769, or 28.4%, from the 2010 level of $6,222.The increase was primarily due to increases in salary, bonus and commission expenses. Interest Expense Interest expense for 2011 increased $45, or 4.6%, to $1,015 from $970 in 2010.This was due to increased borrowing levels associated with increases in accounts receivable.See Note D to the Consolidated Financial Statements. Provision for Income Taxes The effective income tax provision rate for 2011 was 34.0%, compared to 27.3% in 2010.The increase in pre-tax income in 2011 compared with 2010 resulted in an increase in the effective tax rate as the tax benefit of Connecticut business tax credits and the Section 199 Qualified Productions Activities deduction was a smaller percentage of 2011 pretax income. For additional discussion of income taxes, see “Critical Accounting Policies and Estimates – Income Taxes” and Note G to the Consolidated Financial Statements. LIQUIDITY AND CAPITAL RESOURCES The Company has met its working capital needs through funds generated from operating and financing activities.The Company assesses its liquidity in terms of its ability to generate cash to fund its operating and investing activities.A decrease in product demand would impact the availability of funds.Of particular importance to the Company’s liquidity are cash flows generated from operating activities, capital expenditure levels and borrowings on the revolving credit facility. Dec 31, 2011 Jan 1, 2011 Lines of credit $ $ Term notes Mortgage loans Less — equipment line of credit Less — revolving line of credit Less — current portion of long-term debt $ MANAGEMENTS’ DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (in thousands) Cash Flow Net cash (used in) provided by operating activities $ $ ) Net cash used in investing activities ) ) Net cash (used in) provided by financing activities ) The cash generated from operating activities in 2011 of $6,198 as compared to cash used in operations in 2010 in the amount of $409 is primarily due to the increase in net income and to a lesser degree in cash used in operating assets and liabilities ($825 compared to $3,582). For 2011, the increase in accounts receivable of $3,113, due primarily to increased sales, has been partially offset by increases in accounts payable and other current liabilities of $1,113 and $851, respectively.Although higher sales levels increased accounts receivable, inventory increasedby $16 due to strong management focus on inventory reduction initiatives. Cash used in investing activities primarily reflects expenditures for machinery and equipment to increase machining capacity.Capital expenditures for 2012 are targeted at $6,200. Cash was used in financing activities for scheduled term debt payments in the amount of $4,764 (including $2,500 for full payment of a term note which matured in May 2011) and for repayment of the revolving line of credit in the amount of $2,631.This was partially offset by a new $5,131 term note of which $2,603 represented the July 2011 conversion of the equipment line of credit to term debt.Amounts advanced on the current equipment line of credit will convert to a term note on July 31, 2012, unless converted earlier at the option of the Company. As of December 31, 2011, the Company had $1,419 outstanding on its revolving line of credit and $604 outstanding on its equipment line of credit and had $10,581 and $4,096, respectively, available for additional borrowings. CRITICAL ACCOUNTING POLICIES AND ESTIMATES The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The Company's significant accounting policies are set forth below. Revenue Recognition: Sales are recorded when all criteria for revenue recognition have been satisfied, which is generally when goods are shipped to the Company’s customers.The Company defers revenue recognition on certain product shipments until customer acceptance, including inspection and installation requirements, as defined, are achieved. The Company has entered into long term contracts with certain customers.Such contracts do not typically include provisions for fixed quantities or prices.Revenue is generally recorded when goods are shipped.The Company follows all of the requirements of accounting principles generally accepted in the United States of America with regards to bill and hold transactions. MANAGEMENTS’ DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (in thousands) Accounts receivable: Accounts receivable are recorded at the aggregate unpaid amount less any allowance for doubtful accounts. The allowance is based on historical bad debt experience and the specific identification of accounts deemed uncollectible. The Company determines an account receivable’s delinquency status based on its contractual terms. Interest is not charged on outstanding balances. Accounts are written-off only when all methods of recovery have been exhausted. The Company controls credit risk through initial credit evaluations and approvals, credit limits, and monitoring procedures. The Company performs ongoing credit evaluations of customers, but does not require collateral to secure accounts receivable. Taxes Collected from Customers:Sales taxes collected from customers are not considered revenue and are included in accrued expenses until remitted to the taxing authorities. Shipping and Handling Costs:Outbound shipping and handling costs are included in cost of sales in the accompanying consolidated statements of income. These costs were $983 and $463 for the years ended December 31, 2011 and January 1, 2011, respectively. Advertising Costs:Advertising costs are expensed as incurred and are included in selling, general and administrative expenses in the accompanying consolidated statements of income. Advertising expense was $108 and $64 for the years ended December 31, 2011 and January 1, 2011, respectively. Derivatives:Derivatives are recorded at their fair value as of the balance sheet date. On the consolidated statements of cash flows, cash flows from derivative instruments accounted for as cash flow hedges are classified in the same category as the cash flows from the items being hedged. Inventories: Inventories are stated at the lower of cost (first-in, first-out method) or market.The Company has specifically identified certain inventory as obsolete or slow-moving and provided a full reserve for these parts.The assumption is that these parts will not be sold.The assumptions and the resulting reserve have been reasonably accurate in the past, and are not likely to change materially in the future. Income Taxes: The Company will only recognize a deferred tax asset when, based upon available evidence, realization is more likely than not.In making this determination, the Company has considered both available positive and negative evidence including, but not limited to, cumulative losses in recent years, future taxable income and prudent and feasible tax planning strategies.At present, the Company has concluded that it is more likely than not that the Company will realize all of its deferred tax assets.Valuation allowances related to deferred tax assets can also be impacted by changes to tax laws, changes to statutory tax rates and future taxable income levels. In the event the Company were to determine that it would not be able to realize all or a portion of its deferred tax assets in the future, it would record a valuation allowance through a charge to income in the period in which that determination is made. The provisions of the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 740-10 address the determination of whether tax benefits claimed or expected to be claimed on a tax return should be recorded in the financial statements.Under ASC 740-10, the Company may recognize the tax benefit from an uncertain tax position only if it is more likely than not that the tax position will be sustained on examination by taxing authorities, based on the technical merits of the position.The Company has determined that it has no significant uncertain tax positions. Long-Lived Assets: Property, plant and equipment are carried at cost less accumulated depreciation. Depreciation is computed under the straight-line method over the estimated useful lives of three to twelve years for machinery and equipment and 25 years for buildings and improvements.Long-lived assets, such property, plant and equipment, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of the asset may not be recoverable. Such reviews are based on a comparison of the asset’s undiscounted cash flows to the recorded carrying value for the asset. If the asset’s recorded carrying value exceeds the sum of the undiscounted cash flows expected to result from the use and eventual disposition of the asset, the asset is written-down to its estimated fair value.Impairment charges, if any, are recorded in the period in which the impairment is determined. In the event of an impairment charge, the identifiable assets’ post-impairment carrying value will continue to be amortized or depreciated over their useful lives and be reviewed periodically for impairment whenever events or changes in circumstances indicate that the carrying amount of the asset may not be recoverable. MANAGEMENTS’ DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (in thousands) Share-based compensation: Share-based compensation cost is measured at the grant date, based on the calculated fair value of the award, and is recognized as an expense over the employee’s requisite service period (generally the vesting period of the equity grant).The Company estimates the fair value of stock options using the Black-Scholes valuation model. Key input assumptions used to estimate the fair value of stock options include the expected option term, the expected volatility of the Company’s stock over the option’s expected term, the risk-free interest rate over the option’s expected term, and the Company’s expected annual dividend yield. The Company believes that the valuation technique and the approach utilized to develop the underlying assumptions are appropriate in calculating the fair values of the Company’s stock options granted during the fiscal years ended December 31, 2011 and January 1, 2011. Estimates of fair value are not intended to predict actual future events or the value ultimately realized by persons who receive equity awards. Pension: The Company maintains a noncontributory defined benefit pension plan covering substantially all employees meeting certain minimum age and service requirements.The benefits are generally based on years of service and compensation during the last five years of employment.The Company’s policy is to contribute annually the amount necessary to satisfy the requirements of the Employee Retirement Income Security Act of 1974.In March 1993, the Board of Directors approved a curtailment to the plan which resulted in the freezing of all future benefits under the plan as of April 1, 1993. Net periodic benefit cost for the plan was $138 and $151 for the fiscal years ended December 31, 2011 and January 1, 2011, respectively, and is calculated based upon a number of actuarial assumptions, including an expected long-term rate of return on our plan assets of 7% for each year.In developing our expected long-term rate of return assumption, we evaluated input from our actuaries and our investment managers.We anticipate that our investment managers will continue to generate long-term returns of at least 7%.We regularly review our asset allocation and periodically rebalance our investments when considered appropriate.For the year ended December 31, 2011, we realized a return of less than 7%, however, we continue to believe that 7% is a reasonable long-term rate of return on our plan assets. The discount rate that we utilize for determining future pension obligations is based on a review of long-term bonds that receive one of the two highest ratings given by a recognized rating agency.The discount rate determined on this basis has been reduced to 4.50% at December 31, 2011 from 5.25% at January 1, 2011.Based on an expected rate of return on our plan assets of 7.0%, a discount rate of 4.50% and various other assumptions, we estimate that our pension expense for the plan will be approximately $173 in 2012.Future actual pension expense will depend on future investment performance, changes in future discount rates and various other factors related to the populations participating in our plan.We will continue to evaluate our actuarial assumptions, including our discount rate and expected rate of return, at least annually, and will adjust as necessary. The value of our plan assets has decreased from $4,530 on January 1, 2011 to $4,100 at December 31, 2011.For the year ended December 31, 2011, the investment performance returns were less than 7% and the discount rate was reduced to ­­­­­4.50% resulting in an actuarial loss of $­­­­­1,094.The funded status of our plan decreased from $1,806 unfunded at January 1, 2011, to $2,777 unfunded at December 31, 2011.We believe that, based on our actuarial assumptions, we will be required to continue to make cash contributions to our plan. During fiscal 2011, the Company contributed $153 to the plan, which met most of the minimum required for the plan year beginning October 1, 2010.The remaining 2011 minimum was funded in early 2012.In the absence of significant changes, it is estimated that there will be a $360 minimum required contribution for the plan year beginning October 1, 2011.See Note F to the Consolidated Financial Statements for further discussion. The Company recognizes the overfunded or underfunded status of its defined benefit pension plan.Actuarial gains and losses, prior service costs or credits, and any remaining transition assets or obligations that have not been recognized are recognized in Accumulated Other Comprehensive Loss, net of tax effects, until they are amortized as a component of net periodic benefit cost. The Company’s significant accounting policies are more fully described in Note A to the Company’s Consolidated Financial Statements. MANAGEMENTS’ DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (in thousands) ACCOUNTING STANDARDS NOT YET ADOPTED In June 2011, the FASB issued ASU No. 2011-05, “Presentation of Comprehensive Income.” This ASU is aimed at enhancing comparability and transparency of other comprehensive income components. The guidance provides an option to present total comprehensive income, the components of net income and the components of other comprehensive income in a single continuous statement or two separate but consecutive statements. This ASU eliminates the option to present other comprehensive income components as part of the statement of changes in shareowners’ equity. The provisions of this ASU will be applied retrospectively for interim and annual periods beginning after December 15, 2011.ASU No. 2011-12, “Comprehensive Income”, amends and supersedes certain pending paragraphs in Accounting Standards Update No. 2011-05 to effectively defer only those changes in Update 2011-05 that relate to the presentation of reclassification adjustments out of accumulated other comprehensive income. No other accounting standards not yet adopted are expected to have a material impact on the Company. Certain factors that may affect future results of operations All statements other than historical statements contained in this annual report constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Without limitation, these forward looking statements include statements regarding the Company’s business strategy and plans, statements about the adequacy of the Company’s working capital and other financial resources, statements about the Company’s bank agreements, statements about the Company’s backlog, statements about the Company’s action to improve operating performance, and other statements herein that are not of a historical nature.These forward-looking statements rely on a number of assumptions concerning future events and are subject to a number of uncertainties and other factors, many of which are outside of the Company’s control, that could cause actual results to differ materially from such statements.These include, but are not limited to, factors which could affect demand for the Company’s products and services such as general economic conditions and economic conditions in the aerospace industry and the other industries in which the Company competes; competition from the Company’s competitors; the Company’s ability to effectively use business-to-business tools on the Internet to improve operating results; the adequacy of the Company’s revolving credit facility and other sources of capital; and other factors discussed in the Company’s annual report on Form 10-K for the year ended December 31, 2011.The Company disclaims any intention or obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Shareholders EDAC Technologies Corporation We have audited the accompanying consolidated balance sheet of EDAC Technologies Corporation (a Wisconsin corporation) and subsidiaries (the “Company”) as of December 31, 2011, and the related consolidated statements of income, changes in shareholders’ equity and comprehensive income (loss) and cash flows for the year then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. The consolidated financial statements of the Company as of January 1, 2011 and for the year ended January1, 2011 were audited by CCR LLP. We have since succeeded to the practice of such firm. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of EDAC Technologies Corporation and subsidiaries as of December 31, 2011 and January 1, 2011, and the results of their operations and their cash flows for each of the two years in the period ended December 31, 2011, in conformity with accounting principles generally accepted in the United States of America. /s/Grant Thornton LLP Glastonbury, Connecticut March 8, 2012 EDAC Technologies Corporation CONSOLIDATED BALANCE SHEETS As of December 31, 2011 and January 1, 2011 (in thousands) December 31, January 1, ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable (net of allowance for doubtful accounts of $284 as of December 31, 2011 and $121 as of January 1, 2011) Inventories Prepaid expenses and other currentassets Refundable income taxes - 80 Deferred income taxes Total current assets PROPERTY, PLANT AND EQUIPMENT, at cost: Land Buildings and improvements Machinery and equipment Less: accumulated depreciation OTHER ASSETS TOTAL ASSETS $ $ The accompanying notes are an integral part of these consolidated financial statements. EDAC Technologies Corporation CONSOLIDATED BALANCE SHEETS(CONTINUED) As of December 31, 2011 and January 1, 2011 (in thousands except share amounts) December 31, January 1, LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Lines of credit $ $ Current portion of long-term debt Trade accounts payable Employee compensation and amountswithheld Accrued expenses Customer advances Total current liabilities LONG TERM LIABILITIES: Long-term debt, less current portion Pension liabilities, less current portion Deferred income taxes Total long-term liabilities Total liabilities COMMITMENTS AND CONTINGENCIES (NOTE H) SHAREHOLDERS' EQUITY: Common stock, par value $.0025 pershare; 20,000,000 shares authorized;issued and outstanding 5,041,367onDecember 31, 2011 and 4,869,469on January 1, 2011 13 12 Additional paid-in capital Retained earnings Less: accumulated other comprehensive loss Total shareholders' equity TOTAL LIABILITIES ANDSHAREHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. EDAC Technologies Corporation CONSOLIDATED STATEMENTS OF INCOME For the Fiscal Years Ended December 31, 2011 and January 1, 2011 (in thousands except per share amounts) FISCAL YEAR Sales $ $ Cost of Sales Gross Profit Selling, General and Administrative Expenses Income from Operations Non-Operating Income (Expense): Interest Expense ) ) Other 8 Income before Provision For Income Taxes Provision for Income Taxes Net Income $ $ Basic Income Per Common Share: $ $ Diluted Income Per Common Share: $ $ The accompanying notes are an integral part of these consolidated financial statements. EDAC Technologies Corporation CONSOLIDATED STATEMENTS OF CASH FLOWS For the Fiscal Years Ended December 31, 2011 and January 1, 2011 (in thousands) FISCAL YEAR Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) by operating activities: Depreciation and amortization Deferred income taxes ) Gain on acquisition of business - ) Gain on sale of property, plant and equipment (1 ) ) Compensation expense pursuant to stock options Excess tax benefit from share-based compensation ) ) Provision for doubtful accounts receivable 71 Changes in operating assets and liabilities: Accounts receivable ) ) Refundable income taxes 80 32 Inventories ) ) Prepaid expenses and other assets ) Trade accounts payable Other liabilities ) Net cash provided by (used in) operating activities ) Investing Activities: Additions to property, plant and equipment ) ) Cash paid for businesses acquired - ) Proceeds from sales of property, plant and equipment 20 10 Net cash used in investing activities ) ) Financing Activities: Net (decrease) increase in lines of credit ) Borrowings on long-term debt Repayments of long-term debt ) ) Deferred financing fees (8
